Citation Nr: 1425449	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  06-02 871	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a right thigh contusion. 

4.  Entitlement to service connection for a left foot disorder. 

5.  Entitlement to service connection for a right wrist disorder. 

6.  Entitlement to service connection for a throat disorder, also claimed as reflux. 

7.  Entitlement to service connection for muscle stiffness in the joints and back. 

8.  Entitlement to service connection for low back strain. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, General Attorney 


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992. 

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from March 2005 and September 2006 rating decisions of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In June 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In April 2012, the Board issued a decision that, in part, denied the claims of entitlement to service connection for a right ear hearing loss disability, entitlement to service connection for tinnitus, entitlement to service connection for a right thigh contusion, entitlement to service connection for a left foot disorder, entitlement to service connection for a right wrist disorder, entitlement to service connection for a throat disorder, also claimed as reflux, entitlement to service connection for muscle stiffness in the joints and back, and entitlement to service connection for low back strain.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2009 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the April 2012 Board decision that denied entitlement to service connection for a right ear hearing loss disability, entitlement to service connection for tinnitus, entitlement to service connection for a right thigh contusion, entitlement to service connection for a left foot disorder, entitlement to service connection for a right wrist disorder, entitlement to service connection for a throat disorder, also claimed as reflux, entitlement to service connection for muscle stiffness in the joints and back and entitlement to service connection for low back strain is vacated.  The remainder of the April 2012 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



